DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
B.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered by the filing of the 03/31/21 RCE.  Further, Applicant’s Supplemental Amendment and Response filed on 05/27/21 (hereinafter “05/27/21 Amendment") has also been entered and fully considered.  

EXAMINER’S AMENDMENT
C.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Timothy B. Paul (Reg. No. 51,203) on August 13, 2021.

D.	The application has been amended as follows: 



Claim 1 is amended as follows:
1. 	A medical system for treating tissue, comprising: 
a handpiece with a motor drive and a first sensor;
a probe with a proximal hub and an elongated shaft assembly that extends about a longitudinal axis to a working end of the probe, the elongated shaft assembly including a first elongated member longitudinally received within a second elongated member, the proximal hub configured for detachable coupling to the handpiece, the motor drive configured to couple to a rotating drive coupling in the proximal hub when the proximal hub is coupled to the handpiece, the rotating drive coupling including a first magnet coupled thereto to rotate with the rotating drive coupling, the first sensor configured to sense rotation of the first magnet as the rotating drive coupling rotates and to produce rotational position information about the rotating drive coupling, the rotating drive coupling coupled to a proximal portion of the first elongated member and rotatable about the longitudinal axis to actuate a distal portion of the first elongated member relative to the second elongated member at the working end of the probe, wherein the distal portion of the first elongated member includes an electrode thereon and is actuatable to at least a first default position relative to the second elongated member at the working end of the probe;
a negative pressure source in communication with a lumen in the elongated shaft assembly; and
a processor configured to:  (1) receive the rotational position information from the first sensor;  (2) respond to a first user command to activate the motor drive to rotate the rotating drive coupling about the longitudinal axis and thereby actuate the distal portion of the first elongated member relative to the second elongated member at the working end of the probe;  (3) de-activate the motor drive to stop rotation of the rotating drive coupling about the in the first default position following said second user command, re-activate the motor drive to rotate the rotating drive coupling about the longitudinal axis until the distal portion of the first elongated member is in the first default position;  (6) apply, with the distal portion of the first elongated member in the first default position, a first electrical current to the electrode or a first negative pressure to the lumen in the elongated shaft assembly;  (7) determine, while the first electrical current is being applied to the electrode or while the first negative pressure is being applied to the lumen in the elongated shaft assembly, if the distal portion of the first elongated member has inadvertently migrated from the first default position;  (8) if the distal portion of the first elongated member has inadvertently migrated from the first default position while the first electrical current is being applied to the electrode or while the first negative pressure is being applied to the lumen in the elongated shaft assembly, terminate or modulate the first electrical current or the first negative pressure and re-activate the motor drive to rotate the rotating drive coupling about the longitudinal axis until the distal portion of the first elongated member has returned to the first default position; and (9) re-apply, with the distal portion of the first elongated member in the first default position, the first electrical current to the electrode or the first negative pressure to the lumen in the elongated shaft assembly.




Response to Amendment
E.	In the 05/27/21 Amendment, claims 1 & 4 were amended.   No claims were cancelled (claims 9 & 12 were cancelled in one or more prior Amendments), or newly added.  Accordingly, claims 1-8, 10, 11, & 13-17 are pending in the application.  
F.	The 05/27/21 Amendment has overcome the rejections under §§ 112(b), 102, & 103 previously set forth in the Final Office Action mailed 12/31/20.  
G.	Claims 1-8, 10, 11, & 13-17 are allowed for the reasons set forth below. 

Allowable Subject Matter
H.	The following is an Examiner’s statement of reasons for allowance:
	Independent claim 1 requires, inter alia, the following limitations:
a processor configured to:  
…
(7) determine, while the first electrical current is being applied to the electrode or while the first negative pressure is being applied to the lumen in the elongated shaft assembly, if the distal portion of the first elongated member has inadvertently migrated from the first default position;  

(8) if the distal portion of the first elongated member has inadvertently migrated from the first default position while the first electrical current is being applied to the electrode or while the first negative pressure is being applied to the lumen in the elongated shaft assembly, terminate or modulate the first electrical current or the first negative pressure and re-activate the motor drive to rotate the rotating drive coupling about the longitudinal axis until the distal portion of the first elongated member has returned to the first default position;

Emphasis added. 

As noted by Applicant in the Specification [see Applicant’s published Specification (U.S. 2019/0083121) at, e.g., ¶[0178], the foregoing processing steps provide a safeguard in the event that the first elongated member (the inner sleeve) is bumped or otherwise inadvertently moved while the first electrical current is being applied to the electrode or while the first negative pressure is being applied to the lumen, during a procedure.  See, e.g., ¶[0178] (“This method of operating the system is important because, for example, the physician may activate RF energy delivery while moving the working end over tissue which may bump the inner sleeve out of the default position. If the electrode has been inadvertently moved from the default position, the RF current could arc to outer sleeve when it function as a return electrode which would be undesirable”).      
By contrast, the references of record fail to teach or render obvious the claimed medical system, including the foregoing emphasized processing steps (7) & (8) in combination with the other limitations of independent claim 1.  
For example, while U.S. Patent Application Publication No. 2013/0085498) to Matusaitis et al. (“Matusaitis”) teaches a controller (100) configured to allow inner cutting blade (9) to stop at any random position, and then be returned to a predetermined stop position (or default position), such a processing operation occurs responsive to a user command [see ¶’s [0012] and [0052]], and not due to an inadvertent migration of the distal portion of the first elongated member (or inner sleeve) while the first electrical current is being applied to the electrode, or while the first negative pressure is being applied to the lumen.  
The remaining references of record fail to cure this deficiency of Matusaitis.  

Conclusion
I.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794